DETAILED ACTION

Status of Claims

The following is a Final office action in response to the communications received on April 27, 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 8 and 17-18 have been amended.
Claims 3 and 12-13 have been canceled.
Claims 1-2, 4-11 and 14-20 are pending and have been examined.  
Response to Amendments
Applicant amendments to claims 1, 8 and 17-18 are acknowledged.  
Response to Arguments
Applicant's arguments have been considered but not found persuasive.  Applicant argues:

A.  The at least one weight sensor is configured and arranged to trigger the recognition process of the at least one further sensor in response to a change in the measured weight.

	Examiner’s Response: Meyer in at least paragraph 0002 discloses weight and contact sensors to measure inventory.  In at least paragraph 0009 discloses weight sensors for detecting the placement of retail products on the shelves.  A controller detects current flow or voltage changes between the first and second arrays.  In at least paragraph 0017-0019 Meyer discloses that the inventory sensor is connected to a controller (radio sensor) that identifies the retail item.  Also, in at least paragraph 0080, Meyer discloses that when all contact pairs in the shelf area are open, the controller detects no current flow through the weight sensor which indicates that the shelf area is out of stock.  In the broadest definition a sensor is a device, module, machine or subsystem that detects events.  Claim language is too broad and reads into the prior art cited.

B.  Meyer does not disclose an operationally disconnectable interface.  

	Examiner’s Response:  Meyer discloses that the detection arrangement can be disconnected from the storage location (see at least figure 2 “connector 29).  Meyer also discloses wireless communication between the system components and in at least paragraph 0091 discloses that a mobile device (Ex a smart phone, or other mobile or portable device) may be use as a user interface to communicate with the electronic shelf or controller to identify the product for a specific region of the sensor.  The mobile device may receive manual input of the user to identify the product for each sensor region.  Claim language is too broad and reads into the prior art cited.  

C,  Meyer fails to teach “that the at least one light and/or acoustic source is configured and arranged to be activated in response to a localization signal from a warehouse center”.

	Examiner’s Response: Meyer in at least paragraph 0080 discloses that the controller generates an alert signal indicating an “out-of-stock” condition.  Electronic shelf label includes one indicator light which energizes upon receiving the alert signal to indicate a product is out of stock.  Also in at least paragraphs 0096-0097 Meyer discloses: “In some embodiments, indicator lights are further used to assist customers during shopping. A customer creates a shopping list using a smartphone, tablet, or similar electronic device. Upon entering a retail store, the shopping list is activated and communicates wirelessly with electronic shelf labels 10 or controller 28. As a customer proceeds down an aisle of the retail store, one or more indicator lights of an electronic shelf label 10 associated with a product on the shopping list will illuminate, flash, or otherwise indicate to the customer the location of the desired product. The customer may be directed to the particular aisle on which a product is located in a manner as described above. [0097] In some embodiments, the ESL 10 or area controller 28 is equipped with a short-range wireless communications module (e.g. Bluetooth or IR) to communicate with a customer's electronic devices. After the customer has followed the directions to the aisle or location in which the product is currently located, the short-range communications will then provide an indication to the inventory control system when the customer is near the desired product. At this point the ESL may provide an indication to draw the attention of the customer. This embodiment may reduce the number of indicating ESLs at any moment by only providing the indication when the customer is near the desired product”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-11 and 14-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Meyer (US2016/0048798 A1).

Claim 1

Meyer discloses the following limitations:

A storage system comprising: 
at least one storage location configured and arranged for storing an item; (see at least figure 1 and paragraph 002).
at least one detection arrangement is assigned to the at least one storage location and configured and arranged for identifying the  item stored at the assigned storage location, the at least one  detection arrangement  including at least one weight sensor;  (see at least paragraphs 0009, 0017 and 0061-0062).
and at least one further sensor configured and arranged for identifying the item,(see at least paragraphs 0017-0019 and 0061-0062).
and operating in a rest state activated between the identifying process and a recognition process (see at least paragraph 0076-0080; to bias a conductive contact when a product is placed on the sensor; As long as product P is resting on a shelf current will be conducted in that sensor).
 wherein the at least one weight sensor is communicatively coupled to the at least one further sensor and the at least one weight sensor is configured and arranged  to trigger the recognition process of the at least one further sensor in response to a change in the measured weight; (see at least paragraphs 0002, 0014-second sensor, 0017-0019,  0053 and 0061-0062).
and an operatively separable interface arranged between the at least one detection arrangement and the at least one storage location (see at least paragraph 0060 – The weight sensor 30 and ESL 10 connected to an inventory control network via inductive coupling to an area controller 28 which may be connected to or in communication with a system controller and 0091).
so that the at least one detection arrangement is further configured and arranged to be separated from the at least one storage location and is therefore mobile (see at least figure 2, connector 29 and paragraph 0091).


Claim 2
Furthermore Meyer discloses the following limitations:

characterized in that at least one further  sensor is further configured and arranged to detect a further state variable of the item  (see at least paragraphs 0017-0019).

Claim 4
Furthermore, Meyer discloses the following limitations:

characterized in that the at least one further sensor is one of the following: an RFID sensor, a radio sensor, an optical sensor, in particular a barcode and Q. code reader, and  a magnetic sensor (see at least paragraphs 0017-0019, 0061-0062 and 0080).

Claim 5
Furthermore, Meyer discloses the following limitations:

characterized in that the at least one further sensor is further configured and arranged to carry out an identification of the item by reading an identification means attached to the  item or a transport cover of the item (see at least paragraphs 0017-0019 and 0061-0062).

Claim 6
Furthermore, Meyer discloses the following limitations:

characterized in that the at least one detection arrangement is communicatively coupled  to a warehouse center and is configured and arranged to exchange information there between (see at least paragraphs 0080, 0096-0098, 0016 and 0112-0113).

Claim 7
Furthermore, Meyer discloses the following limitations:

further including at least one light and/or acoustic source on the detection arrangement (see at least paragraphs 0080 and 0096-0098).

Claim 8 
Furthermore, Meyer discloses the following limitations:

characterized in that the at least one light and/or acoustic source is configured and arranged to be activated in response to a localization signal from a warehouse center communicatively coupled to the at least one detection arrangement and configured and arranged to exchange information therebetween (see at least paragraphs 0080, 0096-0098 and 0100-0102).

Claim 9
Furthermore, Meyer discloses the following limitations:

characterized in that the at least one storage location is identifiable by the detection arrangement (see at least paragraphs 0100-0102).

Claim 10
Furthermore, Meyer discloses the following limitations:

 further including a data memory assigned to the at least one detection arrangement (see at least paragraphs 0062, 0126 and 0130-0131).

Claim 11
Furthermore, Meyer discloses the following limitations:

further including an energy storage device assigned to the at least one detection arrangement (see at least paragraph 0052).

As per claims 14-20, claims 14-20 recite substantially similar limitations to claims 1-2 and 4-11 and are therefore rejected using the same art and rationale set forth above.   



 CONCLUSION

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.






Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to DENISSE ORTIZ whose telephone number is 571-270-5506.  The Examiner can normally be reached on Monday-Thursday 7:30am-8pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, NATHAN UBER can be reached at 571-270-3923.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.


/DENISSE Y ORTIZ ROMAN/Examiner, Art Unit 3687                                                                                                                                                                                                        
/ARIEL J YU/Primary Examiner, Art Unit 3687